IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-19-00143-CV

     IN THE GUARDIANSHIP OF CHRISTOPHER JAMES KLING,
                AN INCAPACITATED PERSON



                       From the County Court at Law No. 1
                              Brazos County, Texas
                              Trial Court No. 489-G


                           MEMORANDUM OPINION

       Christopher James Kling’s Guardian ad Litem filed an appellee’s brief in this case,

in which she argued that this appeal should be dismissed as moot. The Texas Health and

Human Services Commission subsequently filed an “Appellant’s Reply Brief,” in which

it states that it “agrees that this appeal should be dismissed as moot, and respectfully

requests that this honorable Court grant the Commission such other and further relief to

which it has shown itself to be entitled, either at law or in equity.”

       We construe the Commission’s “Appellant’s Reply Brief” as a motion to dismiss

this appeal. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal would not prevent a
party from seeking relief to which it would otherwise be entitled. The motion is therefore

granted, and the appeal is dismissed.




                                                REX D. DAVIS
                                                Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted; appeal dismissed
Opinion delivered and filed October 2, 2019
[CV06]




In re Guardianship of Kling                                                         Page 2